Citation Nr: 0430192	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  99-07 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder with degenerative changes, currently evaluated as 20 
percent disabling. 
 
2.  Entitlement to an increased rating for degenerative 
changes of the right knee, currently evaluated as 10 percent 
disabling. 
 
3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling. 
 
4.  Entitlement to a total rating based on unemployability 
due to service-connected disability.

REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from January 25, 
1991 to June 28, 1991.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a 
February 1999 rating decision that granted a 20 percent 
rating for service-connected low back disorder, but denied 
increased ratings for hypertension and a right knee 
disability, as well as a total rating based on 
unemployability due to service-connected disability.  The 
case was remanded by a decision of the Board dated in October 
2000.  

By a decision entered in December 2002, the Board denied all 
issues on appeal.  The veteran appealed the matter to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 2003, the veteran's representative and the VA 
Office of General Counsel filed a joint motion to vacate the 
prior Board determination.  By Order dated in August 2003, 
the Court granted the joint motion, vacated the Board's 
December 2002 decision, and remanded the case to the Board 
for further action in accordance with the Order.  

This case was remanded by a decision of the Board dated in 
October April 2004 and is once again before the signatory 
Member for disposition.  

After a review of the record, this appeal will be REMANDED to 
the RO once again via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.



REMAND

The veteran contends that his service-connected low back 
disorder, right knee disability and hypertension are more 
disabling than reflected by the currently assigned disability 
evaluations and warrant higher ratings.  He asserts that he 
is totally disabled as a result thereof and is entitled to a 
total rating based on unemployability.  

The Board observes that on VA examination in June 2004, a 
diagnosis of degenerative disc disease with radiculopathy was 
diagnosed.  Although the veteran is not specifically service-
connected for disc disease, this disorder may be part of his 
service connected disorder or aggravated by it.  The Board is 
of the opinion in this instance that a grant of service 
connection for degenerative disc disease may well impact the 
claim for an increased rating for currently service-connected 
low back disability.  These matters are considered 
inextricably intertwined and must be addressed by a medical 
opinion.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) 
(two issues are "inextricably intertwined" when a decision 
on one issue would have a "significant impact" on a 
veteran's claim for the second issue); Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  

In this regard, it should also be pointed out that the 
Court's decision in Allen v. Brown, 7 Vet.App. 439, 448 
(1995) is also for application in this instance, which holds 
that service connection may be granted when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected disorder.  In view of 
the above, the Board finds that further development is 
warranted for a medical opinion as to whether or not 
degenerative disc disease with radiculopathy is etiologically 
related to or is secondary to low back degenerative arthritic 
changes. 

The Board also notes that a special cardiovascular 
examination was not performed.  Although some cardiovascular 
findings were included in the orthopedic examination, a 
specific examination was not conducted.

The Board thus finds that more comprehensive VA orthopedic 
and cardiovascular examinations by specialists in those 
fields are in order.  A neurological examination would also 
be helpful under the circumstances.  The failure to 
sufficiently comply with the prior remand instructions 
violates the U. S. Court of Appeals for Veterans Claims' 
holding in Stegall v West, 11 Vet.App. 268, 271 (1998) such 
that further development is required.  The Board will remand 
the case to the RO for specialist examinations to attempt to 
cure the deficiencies.  

Finally, the record reflects that the veteran has received 
regular treatment at the Columbia, South Carolina VA facility 
over the years.  The most recent records date through May 16, 
2004.  Any ensuing records should therefore be requested and 
associated with the claims folder.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, 
the RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002)) are fully 
complied with and satisfied.  Any other 
development deemed indicated by the RO 
should also be accomplished.

2.  The RO should request all records 
from the Columbia, South Carolina VA 
facility dating from May 17, 2004 and 
associate them with the claims folder.  

3.  The veteran should be scheduled for 
examinations by a VA orthopedist and a 
VA neurologist (preferably who have 
seen him previously) to determine the 
nature, severity, and etiology of any 
and all low back disability now 
indicated.  The claims folder and a 
copy of this remand should be made 
available to the examiners, and the 
examiners should verify in the report 
that the claims folder was reviewed.  
In addition to X-rays, any other 
specialized testing deemed necessary 
should be performed.

The examiners should provide ranges of 
motion for the back and right knee, and 
indicate whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination of each affected joint.  
The examiners should indicate whether, 
and to what extent, the veteran 
experiences likely functional loss due 
to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost, or favorable or 
unfavorable ankylosis.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The examiners are asked to express an 
opinion as to whether it is at least as 
likely as not that degenerative disc 
disease of the spine was caused by, 
secondary to, or is aggravated by the 
service connected low back arthritic 
changes.  If aggravation is found, the 
examiner should offer an assessment of 
the extent of additional disability 
resulting from the aggravation.  
The examiners are also asked to furnish 
an opinion as to whether the veteran is 
unable to work on account of his 
service-connected low back and right 
knee disorders, or any medication taken 
therefor.  

4.  The veteran should also be 
scheduled for a special VA 
cardiovascular examination to ascertain 
the current status of the service-
connected hypertension.  All clinical 
findings should be reported in detail.  
The claims file and a copy of this 
remand must be made available to the 
physician designated to examine the 
veteran.  The examiner is also asked to 
furnish an opinion as to whether the 
veteran is unable to work on account of 
his service-connected hypertension, or 
any medication taken therefor.  

The examiners should set forth all 
examination findings, along with the 
complete rationale for any opinion 
expressed and conclusions reached in a 
printed (typewritten) report.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  Thereafter, the RO should 
readjudicate the claims on appeal, to 
include entitlement to a total rating 
based on unemployability due to 
service-connected disability.  If the 
benefits sought remain denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the revised rating criteria for 
spine disorders effective in September 
2003.  The case should then be returned 
to the Board for further appellate 
consideration.

No action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the actions taken herein.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

